Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closes prior art, Carson et al, US 2006/0144700) fails to teach a heating furnace including a gas passage that has a first supply port and a second supply port positioned downstream of the first supply port, and a heating means configured to heat the gas passage; an oxidation-reduction gas supply unit configured to supply, to the gas passage, an oxidizing-agent gas through the first supply port and a reducing-agent gas through the second supply port; a reaction cell configured to make a sample gas that has passed through the gas passage react with ozone; an ozone supply unit configured to supply the ozone into the reaction cell; a vacuum pump connected to the reaction cell; a photodetector configured to detect light generated inside the reaction cell; a signal receiving unit configured to receive a shutdown signal for starting a shutdown operation; and a shutdown functioning unit configured to control the oxidation-reduction gas supply unit, the heating means, the ozone supply unit, and the vacuum pomp, to automatically stop a supply operation for supplying the reducing-agent gas and the oxidizing-agent gas by the oxidation-reduction gas supply unit, a heat operation for heating the gas passage by the heating means, a supply operation for supplying the ozone by the ozone supply unit, and an evacuation operation by the vacuum pump, in response to the shutdown signal being received by the signal receiving unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798